Title: From James Madison to Rufus King, 9 October 1802
From: Madison, James
To: King, Rufus



private
Dear Sir
Washington Oct. 9. 1802
In compliance with your private letter of Aug. 5. just come to hand, I lose no time in apprizing both you & your agent Mr. Low, of the necessity you will be under of trusting to his arrangements for your passage home. Altho’ the satisfaction wch. would be felt in yielding you the accommodations of a public ship, would be aided by the oppy. it might give of introducing among our breeds of sheep the selections you have in view from those of G. Britain, the Quarantine obstacle which you suggest to the return of our Frigates from the Mediterranean by way of England, cuts off the only resource which it is supposed could be made anywise consistent with the public conveniency. Regretting sincerely that circumstances have not permitted a more agreeable communication to you, I remain Dear Sir With sentiments of great esteem & respect Your most obedt. & hble Servt.
James Madison
 

   
   Typescript of RC (supplied by James G. King, New York, N.Y., 1959). The typescript indicates that the RC is docketed as received 3 Dec. 1802 “enclosed in Mr. Low’s,” with the notation, “Pub. vessel would not be sent to take me home.” RC offered for sale in Parke-Bernet Catalogue No. 1064 (3 May 1949), item 61.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:458.



   
   JM enclosed his letter to King in a 9 Oct. 1802 letter to Nicholas Low (not found) (see Low to King, 23 Oct. 1802, quoted in King, Life and Correspondence of Rufus King, 4:200 n.).


